Citation Nr: 0701360	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  94-45 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently rated at 70 percent.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for the period prior to 
April 4, 2006.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1945 to May 1946 and 
from March 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision which denied the 
veteran's claim for an increased evaluation for 
schizophrenia, which was then rated as 50 percent disabling, 
and a September 1996 rating decision denying TDIU.  In 
January 2001, May 2002, and December 2005, the Board remanded 
for further development.  In a June 2006 rating decision, the 
evaluation for schizophrenia was increased to 70 percent 
effective April 4, 2006 and TDIU was assigned from that date.  
The issue of TDIU for the period beginning April 4, 2006 is 
no longer before the Board as the previous decision 
represents a full grant of benefits sought.


FINDINGS OF FACT

1.  For the period prior to December 10, 1996, the veteran's 
schizophrenia has not resulted in severe impairment of social 
and industrial adaptability.  Nor has it  resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  

2.  For the period beginning December 10, 1996, the veteran's 
schizophrenia has resulted in severe impairment of social and 
industrial adaptability.  However, it has not resulted in 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability; it has not resulted in total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; and disorientation to time or place, memory 
loss for names of close relatives, own occupation, or own 
name.

3.  For the period prior to December 10, 1996, the veteran's 
service-connected disabilities have not precluded him from 
securing or following a substantially gainful occupation.

4.  For the period beginning December 10, 1996, the veteran's 
service-connected disabilities have precluded him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to December 10, 1996, the criteria 
for a rating in excess of 50 percent for schizophrenia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code (DC) 9205 (1995); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, DC 9411 (2006).  

2.  For the period beginning December 10, 1996, the criteria 
for a 70 percent rating, but not more, for schizophrenia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
DC 9205 (1995); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, DC 9411 (2006).  

3.  For the period prior to December 10, 1996, the criteria 
for the award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

4.  For the period beginning December 10, 1996, the criteria 
for the award of a TDIU are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001 and 
August 2005.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The ratings for psychiatric impairment changed during the 
pendency of the appeal, effective November 7, 1996.  Where a 
law or regulation (particularly pertaining to the Rating 
Schedule) changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the prior and revised versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
The effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the prior regulation and the revised regulation considered 
for the period before and after the change was made.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA 
may not apply revised schedular criteria to a claim prior to 
the effective date of the pertinent amended regulations).  
Therefore, adjudication of schizophrenia for the period prior 
to April 4, 2006 must include consideration of both the prior 
and the revised criteria.

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating was assigned for schizophrenia with 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, DC 9205 (1995).  A 70 
percent rating was assigned when there was lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  Id.   Finally, a 100 percent 
rating was assigned for active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  Id. 

Under the criteria which became effective November 7, 1996, a 
50 percent rating is assigned for psychotic disorders 
(including schizophrenia) when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2006).  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Schizophrenia

VA and private records show that the veteran was treated for 
chronic schizophrenia.  The associated records show various 
symptoms related to his disability, including  depression, 
bad temper, insomnia, nightmares, frequent fears, poor 
interpersonal relations, aggressiveness, and inability to get 
and hold down a job.  Frequent notations indicate that he was 
oriented to person, place, and time, and demonstrated 
spontaneous and appropriate communication without memory 
dysfunction.  It was also noted that he was independent in 
his activities of daily living and that he was losing 
interest in his pets.     

VA afforded the veteran an examination on September 24, 1993, 
the report of which noted that the veteran did not appear 
very clean.  It was further noted that the veteran spoke very 
fast at times and stuttered at other times, he was aware of 
the reason for the examination and was considered in contact 
with reality.  The examiner stated that the veteran's 
conversation was referential and there was no perceptive 
disorder detected.  Additionally, he noted no delusional 
material was elicited and that the veteran was strongly 
dependent on his wife.  The examiner observed that veteran's 
affect was inappropriate and blunt at times; he was oriented; 
his memory was poor for recent events; remote memory was 
better; and concentration was diminished.  While some 
depressive component was noted, there was no overt depressive 
sign.  The examiner noted that there was no suicidal 
rumination found and that judgment was fair.  A diagnosis of 
schizophrenia undifferentiated type was noted.   

VA afforded the veteran another examination on November 15, 
1995 for which it was noted that he was casually dressed and 
groomed.  It was noted that the veteran was well aware of the 
examination and his responses were relevant and coherent.  It 
was noted that he was anxious and restless during the 
examination and he complained of anxiety and related symptoms 
(e.g. palpitations, shortness of breath, sensation of chest 
oppression).  While he was somewhat referential, he was not 
overtly delusional, not actively hallucinating, and was not 
suicidal or homicidal.  The examiner observed that the 
veteran's affect was somewhat inappropriate, and his mood was 
anxious and hyperactive.  Additionally, the veteran was noted 
to be oriented to person, place, and time; his memory was 
preserved; judgment was fair; and insight was poor.  
Diagnoses included schizophrenic disorder, residual type with 
anxiety and a GAF of 51-55 was noted.   

In a December 10, 1996 letter, M.R. del Valle, M.D. noting 
undifferentiated schizophrenia, chronic type, opined that the 
veteran was "permanently disabled to hold a remunerative 
work."  It was reported that he was continuing treatment and 
was taking medication, but had not improved.  

A December 14, 1999 examination report noted that the veteran 
was dressed casually, alert and aware with relevant and 
coherent answers.  He further observed that the veteran's 
speech was strange in that he sometimes spoke very fast and 
did not finish his sentences; there was noticeable looseness 
of associations in that he tended to jump from one thing to 
another.  However, the veteran was not overtly delusional or 
hallucinating, but he showed very strong withdrawal and 
isolation tendencies.  The veteran also had a tendency to 
become argumentative and very contradictory.  It was noted 
that at home, the veteran was verbally insulting towards his 
wife and threatening towards her.  The veteran was depressed 
and isolated and withdrew from other people's company.  The 
examiner further noted that there were no descriptions of 
dissociative episodes or conscious efforts to avoid memories.  
While the veteran was well oriented to person, place, and 
time, his affect was very inappropriate and flat, and his 
mood was tense and depressed.  Additionally, his memory was 
rather poor for details, and his intellectual functioning 
showed some decrease in his capacity to retain and recall 
information.  The examiner further remarked that judgment was 
fair but his insight was very poor.  The diagnoses included 
schizophrenic disorder residual type with persistent anxiety 
and depression.  The examiner concluded that the veteran's 
biggest disability was interpersonal relations as he was 
withdrawn and had very little tolerance for others.  The 
diagnosis included schizophrenic disorder residual type with 
persistent anxiety and depression.  A GAF score of 45 was 
assigned and the examiner noted that given the veteran's age 
and his psychosis, he was incapable of obtaining or 
maintaining a gainful employment.          

Prior to December 10, 1996, the veteran's GAF score was in 
the range of 51-55.   Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM- IV, for rating purposes].  The December 1996 private 
medical report reflects an increase in psychiatric 
symptomatology to the point of precluding employment.  The 
December 14, 1999 VA examination report reflects a GAF score 
of 45.  Scores ranging from 41-50 denote serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.   

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's 
schizophrenia more closely approximate a 70 percent rating 
for the period beginning December 10, 1996.  Under the 
regulations in effect prior to November 7, 1996, he has been 
shown to have symptomatology such as to produce severe 
impairment of social and industrial adaptability.  The record 
reflects that veteran demonstrated looseness of associations, 
very strong withdrawal and isolation tendencies, 
inappropriate and flat affect, poor memory, and decrease in 
capacity to retain and recall information.  He was also noted 
to be argumentative, contradictory, and depressed.  These 
symptoms result in severe impairment of social and industrial 
adaptability.  Thus, a 70 percent from December 10, 1996 for 
schizophrenia is warranted.   

However, the veteran does not meet the criteria for a rating 
in excess of 50 percent for the period prior to December 10, 
1996.  He has not demonstrated symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, DC 9205 (1995).  Nor has he 
been shown to have occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 
9411 (2006).  While the veteran has been shown to have 
anxiety and depression, there is no indication that it is to 
a degree which affects his ability to function independently, 
appropriately, and effectively.  In fact, the evidence has 
demonstrated that he has been able to independently carry out 
activities of daily living.  Additionally, he has 
consistently responded to questions relevantly and coherently 
and denied suicidal ideation.  Furthermore, his GAF score 
reflects only moderate difficulty in functioning.  Therefore, 
the criteria for a rating in excess of 50 percent for 
schizophrenia for the period prior to December 10, 1996 have 
not been met.  

Additionally, the veteran has not been shown to have symptoms 
warranting a rating in excess of 70 percent under either the 
prior or revised regulations for the period beginning 
December 10, 1996.  He has not been shown to have active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, DC 9205 
(1995).   Nor has he been shown to have total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; or disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2006).  
In fact, the veteran has been noted to be alert and aware 
with relevant and coherent answers.  He has not been overly 
delusional or hallucinating, nor has he had descriptions of 
dissociative episodes or conscious efforts to void memories.  
He has also been shown to be well oriented to person, place, 
and time, of having fair judgment.  Therefore, a rating in 
excess of 70 percent is not warranted for the period 
beginning December 10, 1996. 

VA afforded the veteran an examination on April 4, 2006.  The 
veteran indicated to the examiner that he had a positive 
marriage and that he was close to both of his children.  He 
only had a few friends; he enjoyed watching baseball and 
basketball, and playing cards and dominos. 

Upon examination of the veteran, the examiner indicated that 
the veteran did not know the year, the city he was in, social 
security number, or date of birth.  He was able to provide 
his correct age and he correctly recalled one of three 
objects after a few minutes delay.  The veteran's daily 
activities were limited by his difficulty in bending over.  
The examiner stated that he was unable to assess whether the 
veteran's speech was goal-directed since the veteran was 
unable to communicate in English.  He further commented that 
there was no apparent evidence to suggest that the veteran 
was responding to internal stimuli during the session.  The 
veteran reported ongoing auditory and visual hallucinations.  
Upon questioning about delusions or bizarre delusional 
beliefs, the examiner observed that the veteran appeared 
confused.  The veteran's affect was noted as blunted and he 
indicated that his mood was not good.  Additionally, he was 
intermittently depressed but it was unclear how frequently he 
felt dysphoric.  The veteran denied anhedonia, reporting 
sleeping three to four hour per night, and his son-in-law 
stated that sometimes the veteran would wake up screaming 
from nightmares.  Also, the veteran complained of poor 
energy, fluctuating appetite, trouble concentrating, and poor 
self-esteem.  However, he denied suicidal or homicidal 
ideation, and suicide attempts.  The examiner further noted 
that while the veteran indicated feeling anxious most of the 
time, there were no signs or symptoms of mania.  A diagnosis 
of schizophrenia, undifferentiated type was noted and a GAF 
of 45 was assigned.  

The examiner further commented that the veteran's 
schizophrenia had a serious impact upon his level of 
functioning as indicated by his ongoing auditory and visual 
hallucinations.  The examiner also noted that he was detached 
interpersonally which was a common problem resulting from the 
veteran's disability.  It was also noted that he was 
unemployable as a result of his mental disorder.  The veteran 
also had dementia which had a serious impact upon his level 
of functioning as he was easily confused and had significant 
memory problems. 

The veteran has been assigned a GAF score of 45.  A GAF score 
of 41-50 denotes serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM- IV, for rating purposes]. 

Based upon the evidence, the Board finds that the veteran's 
schizophrenia more closely approximates a 70 percent rating.  
His schizophrenia has not resulted in total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
and disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  The veteran 
has demonstrated some disorientation and reported some 
auditory and visual hallucinations.  However, his diminishing 
confusion and memory deficit are related to his dementia.  
Additionally, he has friends, has a close relationship with 
his children, and he has  denied suicidal or homicidal 
ideations.  Also, his daily activities are not limited by his 
disability but rather by his inability to bend.  Therefore, 
the evidence has not demonstrated that the veteran's 
schizophrenia warrants a rating in excess of the current 70 
percent.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU for the period prior to April 4, 2006

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, for the period prior to April 4, 2006, the veteran was 
service connected for schizophrenia evaluated as 70 percent 
disabling and duodenal ulcer disease evaluated as 20 percent 
disabling.  Thus, for the period beginning on December 10, 
1996, the veteran meets the percentage criteria laid out in 
38 C.F.R. § 4.16(a).

According to the veteran's TDIU application, received in July 
1995, he indicated that he last worked full-time in February 
1985 as a taxi cab driver.  He reported having a high school 
education and having bookkeeping training. 

A November 1995 VA examination report, noting a diagnosis of 
schizophrenic disorder, residual type with anxiety, reflects 
a GAF score range of 51-55.  As noted above, scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM- IV, for rating purposes].  

In a December 10, 1996 letter, M.R. del Valle, M.D. noting 
undifferentiated schizophrenia, chronic type, opined that the 
veteran was "permanently disabled to hold a remunerative 
work."  Additionally, the December 1999 VA examination noted 
that the veteran was incapable of obtaining or maintaining a 
gainful employment due to his age and chronic manifestation 
of his neuropsychiatric condition which began with what 
appeared to have been psychophysiologic gastrointestinal 
problems and later on were diagnosed as anxiety which 
eventually developed into a psychosis.  

Based on the foregoing evidence and resolving all doubt in 
the veteran's favor, the Board finds that a TDIU under the 
provisions of 38 C.F.R. § 4.16(b) is warranted beginning 
December 10, 1996.  Beginning December 10, 1996, the evidence 
has shown that the veteran's service-connected disabilities 
(primarily his schizophrenia) preclude him from employment.  
However prior to December 10, 1996, while the veteran has 
demonstrated some employment impairment due to his service-
connected disabilities, the Board finds that the level of 
impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives.  There is no competent medical evidence that the 
veteran's duodenal ulcer disease affects his employability.  
Therefore, the Board finds that the record demonstrates that 
the veteran's service-connected disabilities are of such 
severity as to preclude his participation in all forms of 
substantially gainful employment, only for the period 
beginning December 10, 1996.

Thus, for the period prior to December 10, 1996, the Board 
finds that the preponderance of the evidence of record is 
against the grant of TDIU.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

	



ORDER

A rating in excess of 50 percent for schizophrenia for the 
period prior to December 14, 1999 is denied.  

A 70 percent rating for schizophrenia for the period 
beginning December 14, 1999 is granted subject to the 
governing regulations pertaining to the payment of monetary 
benefits.  

TDIU for the period prior to December 10, 1996 is denied.  

TDIU for the period beginning December 10, 1996 is granted 
subject to the governing regulations pertaining to the 
payment of monetary benefits.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


